EXAMINER’S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-13 and 15 directed to Inventive Group 2 (see Election/Restriction Requirement dated 8/11/2021) non-elected without traverse.  Accordingly, claims 10-13 and 15 have been cancelled.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive Office Action
	This Office Action is responsive to remarks and amendments filed 1/18/2022.

Allowable Subject Matter
Claims 1-7, 14, and 16 are allowed.
Claims 1-7 and 14 are allowable because the prior art of record does not disclose or make obvious a liquid ejecting apparatus comprising a “printer controller that controls the strength of the micro vibrations generated by the micro vibration pulses based on the print job” such that “when the period of time for the print operation is longer than the first period, the print controller separates the period of time for the print operation into one or more of the first periods and a remaining period that is shorter than the first period and sets the strength of the micro vibrations based on the remaining period and applies it to the nozzles in the remaining period.”  It is this combination of limitations, in combination with other features and limitations of claim 1, that make these claims allowable over the prior art of record.
Similarly, claim 16 is allowable because the prior art of record does not disclose or make obvious a method for controlling a liquid ejecting apparatus in which a print controller “controls 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853